738 N.W.2d 740 (2007)
Karla KUCZMERA, Plaintiff-Appellee, and
Trinity Health/Mercy Hospital Muskegon, Intervening Plaintiff-Appellee,
v.
SAPPI FINE PAPER NORTH AMERICA and Pacific Employers Insurance Company, Defendants-Appellants, and
Alcoa Automotive Castings, Inc., Bankers Standard Insurance Company, and Goodwill Industries of West Michigan, Defendants-Appellees.
Docket No. 134463. COA No. 275758.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the application for leave to appeal the June 7, 2007 order *741 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.